IN THE COMMONWEALTH COURT OF PENNSYLVANIA

The School District of                       :
Philadelphia,                                :
                             Petitioner      :
                                             :
               v.                            :
                                             :
Ellis Jones,                                 :   No. 2150 C.D. 2013
                             Respondent      :

Ellis Jones,                                 :
                             Petitioner      :
               v.                            :
                                             :
The School District of                       :
Philadelphia,                                :   No. 2230 C.D. 2013
                             Respondent      :


PER CURIAM
                                          ORDER

               AND NOW, this 1st day of August, 2016, the Opinion in the above
matter, filed June 2, 2016, is amended to reflect the following correction.

                    Page 11, the sentence citing 24 P.S. § 11-1122, should read as
                    follows:
                    Specifically, Section 1122(a) of the School Code provides that
                    the contract of a professional employee may only be
                    terminated for “immorality; incompetency; unsatisfactory
                    teaching performance . . . ; intemperance; cruelty; persistent
                    negligence in the performance of duties; wilful neglect of
                    duties; physical or mental disability . . . ; advocation of or
                    participating in un-American or subversive doctrines;
                    conviction of a felony or acceptance of a guilty plea or nolo
                    contendere therefor; [or] persistent and wilful violation of . . .
                    school laws . . . .” 24 P.S. § 11-1122(a).



               In all other respects, the Opinion shall remain the same.